POSNER, Circuit Judge,
dissenting.
This case involves a typical botch by an immigration judge. No surprise: the Immigration Court, though lodged in the Justice Department, is the least competent federal agency, though in fairness it may well owe its dismal status to its severe underfunding by Congress, which has resulted in a shortage of immigration judges that has subjected them to crushing workloads. See, e.g., Julia Preston, “Deluged Immigration Courts, Where Cases Stall for Years, Begin to Buckle,” NY Times, Dec. 1, 2016, www.nytimes.com/2016/12/01/us/ deluged-immigration-courts-where-cases-stall-for-years-begin-to-buckle.html?_r=0 (visited Dec. 30, 2016).
The immigrant, Chavarria-Reyes, is a citizen of Mexico. Although married to an American citizen with whom he has four citizen children, he is an undocumented (i.e., unlawful) immigrant who has been ordered removed. The primary issue he presents in this appeal challenging the order of removal is procedural: he was not told that he could apply, as authorized by 8 U.S.C. § 1229c(a)(1), for permission to depart voluntarily before the conclusion of the removal proceeding. Lacking legal representation until he appealed to us, he was unfamiliar with the intricacies of immigration law and therefore failed to take issue with anything the immigration judge said at the removal hearing, though the judge considered only whether to allow Chavar-ria-Reyes to depart voluntarily after completion of the removal proceeding rather than before — “after” being a steeper hill for the immigrant to climb because it requires him (as is not required for voluntary departure before the conclusion of the removal hearing) to prove that he “is, and has been, a person of good moral character for at least 5 years immediately preceding the alien’s application for voluntary departure.” § 1229c(b)(1)(B). Applying that standard the immigration judge — without giving Chavarria-Reyes an opportunity to try to prove that he had been a person of good moral character for the last five years — denied voluntary departure and ordered him removed.
*281This was a heavy blow, because a person who has been ordered removed is subject to criminal penalties if he’s found to have re-entered the United States without authorization, see 8 U.S.C. § 1326, and in addition he’s not permitted to return with authorization for ten years, 8 U.S.C. § 1182(a)(9)(A). Had Chavarria-Reyes been allowed to depart voluntarily, he would still be barred from returning for ten years, § 1182(a)(9)(B), but he would have an opportunity to obtain a waiver of the ten-year bar by demonstrating that refusal to admit him would result in extreme hardship to his spouse, who is an American citizen.
The ground of the immigration judge’s harsh ruling was her belief that the immigrant “had been arrested and convicted on several occasions for offenses ranging from retail theft, home repair fraud, driving on a revoked license, and a domestic battery” (actually there’s no record of a driving offense) — a criminal record that the judge remarked “does not reflect well on the respondent’s character in the United States.” The judge further remarked that “his negative factors [the crimes] far outweigh any positives that have been demonstrated in this case.” In fact she didn’t think there were “any positives.” For she was skeptical — though the government is not — that Chavarria-Reyes has an American family or has ever been employed in the 17 years he’s been in the United States. Yet she never invited him to present evidence on his own behalf, and — testifying through a translator, over a video feed, without counsel — he couldn’t have been expected to interrupt and insist on presenting his side of the case.
The removal proceeding was thus cursory, indeed farcical. See Kerciku v. INS, 314 F.3d 913, 917-18 (7th Cir. 2003). Cha-varria-Reyes was given no opportunity to explain his employment history in the United States (he claims to have worked as a carpenter throughout his sojourn here, until he was detained in anticipation of the removal proceeding), to prove his family status, to promise to leave the country if granted voluntary departure — or to explain his criminal record. That record, the details of which the immigration judge ignored, is a joke, consisting as it does of three misdemeanors committed over the course of 15 years, for which crimes he served a total of seven days in jail. The government states in its brief that one of the crimes of which the immigrant was convicted was a “crime of moral turpitude.” That is ridiculous, and the government doesn’t even bother to say which of the immigrant’s three crimes it thinks was a crime of moral turpitude.
Chavarria-Reyes was railroaded by the immigration judge. The majority does not deny this but concludes that he failed to exhaust his administrative remedies because his pro se appeal to the Board of Immigration Appeals did not provide a precise articulation of his argument that the immigration judge had failed to inform him of the possibility of voluntarily departing before the conclusion of his removal hearing. But by arguing both that the immigration judge had erred by failing to grant him voluntary departure and that he was denied due process at his removal hearing, Chavarriar-Reyes placed the Board of Immigration Appeals on notice that the immigration judge had made a hash of her duty to inform him of the availability of voluntary departure. See Hamdan v. Mukasey, 528 F.3d 986, 991 (7th Cir. 2008), quoting approvingly, from Yan Lan Wu v. Ashcroft, 393 F.3d 418,422 (3d Cir. 2005), that “so long as an immigration petitioner makes some effort, however insufficient, to place the Board on notice of a straightforward issue being raised on appeal, a petitioner is deemed to have exhausted her administrative remedies.” *282See also Kaganovich v. Gonzales, 470 F.3d 894, 897 (9th Cir. 2006); Zhang v. Ashcroft, 388 F.3d 713, 721 (9th Cir. 2004).
We should vacate the removal order and remand the case.